NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                            JESSIE LEWIS, Petitioner.

                          No. 1 CA-CR 16-0226 PRPC
                              FILED 8-17-2017


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1994-006852
                 The Honorable Warren J. Granville, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Jessie Lewis, Eloy
Petitioner



                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                             STATE v. LEWIS
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Jessie Lewis petitions this court for review of the dismissal of
his petition for post-conviction relief, filed pursuant to Arizona Rule of
Criminal Procedure (“Rule”) 32.1 We have considered the petition for
review and, for the reasons stated, grant review but deny relief.

¶2             Police officers discovered marijuana during a search of Lewis’
vehicle after he was arrested on a misdemeanor traffic warrant on February
16, 1994. Lewis pled guilty to possession of marijuana, a class six felony.
The superior court suspended sentence and placed Lewis on two years of
probation. Lewis subsequently admitted violating a condition of his
probation, and the superior court placed Lewis on a three-year term of
intensive probation. After Lewis again violated probation conditions, the
court revoked his probation on March 7, 1995, and sentenced him to one
year in the Arizona Department of Corrections.

¶3            Aside from his release from prison, the record indicates
nothing transpired in this case until Lewis filed a notice of post-conviction
relief on October 20, 2015. In his notice, Lewis argued the superior court
lacked jurisdiction over his felony criminal matter pursuant to Article 6,
Section 32(B) and (C) of the Arizona Constitution, and Arizona Revised
Statutes (“A.R.S.”) section 22-301(A)(1)-(2) and (B)(2).2              Therefore,
according to Lewis, he was entitled to relief under Rule 32.1(b). He also
summarily asserted “statutory and constitutional law has been violated.”
The superior court dismissed the notice, and this timely petition for review
followed. We review the court’s denial of post-conviction relief for an
abuse of discretion. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276,
1280 (2012). “We may affirm on any basis supported by the record.” State
v. Robinson, 153 Ariz. 191, 199, 735 P.2d 801, 809 (1987) (citation omitted).

¶4            Lewis repeats the arguments raised in his notice. Further,
without citing to the record, Lewis appears to argue the superior court
lacked jurisdiction because the civil traffic citation he received did not refer




1      Lewis also filed the following petitions for review in at least three
other unrelated criminal matters: 1 CA-CR 15-0631 PRPC, 1 CA-CR 16-0008
PRPC, and 1 CA-CR 16-0227 PRPC.

2     We cite the current version of all statutes unless changes material to
our analysis have occurred since the date of the offense.


                                       2
                             STATE v. LEWIS
                            Decision of the Court

to an allegation of felony marijuana possession, and “the traffic violations
w[ere] not consolidated with the felony offense in the direct complaint.”

¶5             The superior court did not abuse its discretion in dismissing
the Rule 32 notice. First, the superior court had original jurisdiction over
the felony case pursuant to Article 6, Section 14(4), of the Arizona
Constitution. See A.R.S. § 12-123(A). Second, although Lewis’ felony
marijuana case commenced in West Phoenix Justice Court, the case was
transferred to Maricopa County Superior Court, where Lewis pled guilty
and was ultimately sentenced. The transfer is consistent with the justice
court’s jurisdiction over felony offenses as set forth in A.R.S. § 22-301(A)(2),3
and Lewis does not argue otherwise. Third, Lewis does not properly
support his argument on review with citations to the record or supporting
authority. A petition for review must set forth specific claims, present
sufficient argument supported by legal authority, and include citation to
the record. See Ariz. R. Crim. P. 32.9(c)(1)(ii), (iv). Finally, regarding Lewis’
assertions of general violations of “statutory and constitutional law,” and
to the extent he claimed the superior court lacked personal jurisdiction over
him, such claims were untimely under Rule 32.4(a).4 A notice of post-
conviction relief must set forth why issues were not raised in a timely
manner. If the notice fails to do so, such as Lewis’ failed to do, “the notice
shall be summarily dismissed.” Ariz. R. Crim. P. 32.2(b).




3      Section 22-301(A)(2) provides as follows:

       A.     The justice courts shall have jurisdiction of the
       following offenses committed within their respective
       precincts:

       ...

       2.     Felonies, but only for the purpose of commencing
       action and conducting proceedings through preliminary
       examinations and holding the defendant to answer to the
       superior court or to discharge the defendant if it appears that
       there is not probable cause to believe the defendant is guilty
       of an offense.
4       Lewis thrice received a notice of his rights of review, informing him
that he had ninety days from the entry of judgment and sentence to seek
relief under Rule 32 by filing a notice of post-conviction relief.


                                       3
                  STATE v. LEWIS
                 Decision of the Court

¶6   Accordingly, although we grant review, we deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              4